ROSE, District Judge.
On the 8th of last May, the American steamship Santa Barbara, was lying, bow in, moored to the east side of Pier 8 at Canton, in the harbor of this port. She was 404 feet long, with a beam of 53 feet, and a dead weight capacity of some 9,000 tons. She was worth somewhere from $300,000 to $350,000. She had discharged her cargo of nitrate on the pier, and was light, except for some 400 tons of fuel oil in her lower tanks. Not many minutes before 1:11 p. m., fire was discovered in the frame shed or warehouse in which the nitrate was stored. It spread rapidly, and the bridge and other upper works of the steamship began to burn. Some of her men had been engaged in .painting her side next to the pier; others may have been on shore leave, and of those who remained on board, all but a half dozen or so left in her boats or jumped overboard. By direction of the first officer, most of her lines were cast off, either by those on the ship or by persons still on the pier. One spring line, said to have been of old rope and a little worn, still extended from the pier to the ship’s bow.
The city fireboat Torrent arrived at 1:15, and threw powerful streams of water upon the burning structure, and the nitrate in it, with the result that there were some explosions, that made a good deal of noise and threw on the ship pieces of burning wood and heated nitrate, but did no damage by concussion. They doubtless were more alarming than dangerous. There was a light breeze of about 7 miles an hour from the west or northwest, and when all the ship’s lines, except the spring line to her bow, were cut or cast off, her stern swung *366over to the west side of Pier No. 9 and came against it with sufficient force to damage three of her plates. Her bow apparently drifted somewhat off the burning pier.
About the time the fire broke out, the tugboat Cecil, having a scow in tow, was in the immediate vicinity. She, as quickly as possible, took her tow to another pier and there left it, returning at once to the Santa Barbara. She came up on the latter’s stem, and one of her company, with a boat hook, fished out of the water the end of one of the ship’s lines, which was still hanging from the stern. The Cecil made her hawser fast to it and began to pull. How much, if at all, she moved the steamship by her unaided exertions, is one of the questions about which there is much difference of opinion. By the time other tugs arrived, the ship had move'd some 200 feet towards the mouth of the slip. How much of this movement was due to the wind, and how much to the exertions of the Cecil, it is not possible to say.
The next tug on the scene appears to have been the Ashwaubemie. She threw a line to the Cecil, but about that time appears to have touched upon a shoal. Her stay upon it was of the briefest; the tug Elma getting a line upon her and pulling her off almost so soon as she went aground. The three, arranged in tamden fashion, pulled the steamship clear of the slip. They were amply able to have performed this work safely, and I am inclined to think that they did, although the Curtis Bay claims to have made fast to the steamer before her movement began, and so to have maneuvered as to break the head line of the ship. It was a fairly powerful tug, and its master is a man of ability and experience. Nevertheless I do not believe the services of the tug were needed. The other tugs swarmed in. They got lines to the ship or to the tugs attached to her, wherever they could manage to put and keep a rope, and as many of them as could carried lines of hose upon it, so soon as they had a chance.
When the fire broke out, the first officer of the ship started its pumps, which were effectively worked by its auxiliary engines which had steam on. At 1:26 the city fireboat Deluge arrived, and she, if not tire Torrent before her, turned one of her powerful streams upon the deck of the ship, so that the fire was substantially under control before the Santa Barbara pulled out of the slip.
Through two unusually prolonged court days, witnesses were produced on behalf of some one or the other of the dozen or so tugs which claimed to have been of service, and consequently to be entitled to reward. The time at which the fire broke out was that at which most of the tugs were usually disengaged, or else there was not much other business in the harbor just then to engage their attention. They all raced to aid the Santa Barbara, and to receive the reward which the court gives for such charitable exertion, when it is necessary and .proves useful. They each emphasized the services of their own boat, and in most cases minimized those of all thé other tugs belonging to different owners. There was the usual irreconcilable conflict in the testimony given, and the net impression produced was distinctly unpleasant. The tugs were about the ship in such number that there was grave danger that they would get in each other’s way, or at least act *367at cross purposes, with peril to themselves and the property they professed to be saving. The evidence not for the first time suggests that in these harbor fires there is serious danger that any salvage allowances, not made with the greatest care and with extreme caution, may defeat the purpose for which they are allowed at all.
In the last hour or so of the hearing, the claimant of the ship put on its witnesses, principally the officers of the city fireboats. From them it appeared that when the Torrent, the first fireboat to arrive, reached the scene, it was desirable to get the steamer away from the pier. The fire, which was fierce, soon burnt itself out, and when, 12 minutes later, the Deluge came to the aid of its sister boat, all serious danger of its spreading was over, and the Santa Barbara was then in no danger. The Deluge turned one of its powerful streams upon her, and swept the portion of its upper works on fire. This operation could have continued with perfect ease, while it used its other two streams to fight the already yielding fire on the pier. Nevertheless the tugs persisted in pulling the Santa Barbara out. The men from the fire-boat, or some of them, claim that its siren was sounded as a warning for the tugs to desist. Those on the latter say they did not hear it, or, if they did, that they did not know its meaning. There is no evidence that any attempt had ever been made'to notify the tugs that the sounding of the siren had any particular significance.
As the tugs dragged the steamer out of the slip, the Deluge followed after her, convinced that the fire on the pier was no longer dangerous, and that it was desirable to make sure of the complete extinguishment of that on the Santa Barbara. Its officers complain that the tugs interfered with their getting on the steamer; but, while running alongside of it, they continued to play their stream upon it. They assert that none of the tugboat men on board the steamer would take a line from the fireboat, and they had to maneuver with some care in order to get close enough alongside-to put a ladder on the ship’s side and carry their own rope up. The witnesses on behalf of the tugs unite in denying that they got in the way of the fireboat, or that they ever understood that the latter wanted them to help get a line upon the steamer. They say that the city fireboat men are prejudiced, and have given an unfair and exaggerated account of the inconvenience the tugs caused them. There is nothing improbable in this. One who had not been irritated by the action, of the tugs might have described the situation differently ; but the fact that the firemen were irritated is itself significant, as they had no other interest than to extinguish the fire as promptly and with as little damage to the property as they could, and their state of mind strongly tends to show that they thought they were being interfered with in so doing.
It is to be noted that the third fireboat, the Cataract, which as a precautionary measure had been ordered from its usual post, was compelled to carry its hose across two of the tugs, and indeed a claim for salvage was put in on behalf of these tugs, because some of their crew helped to carry the fireboat’s hose across their deck. There is too much of this kind of thing going on in this harbor. The services of the tugs as fire extinguishers in this case do not deserve reward. It *368is true that, having their hose on deck, some of the men on the ship did point out particular places in which fire seemed to be smoldering. I am, however, satisfied that their services were not needed, and that in any event it is utterly impossible to reach any conclusion as to what was the worth of anything the tugs did in'fighting the fire.
A more difficult question is presented as to the towing service. As it turned out, it was unnecessary for the tugs to get the steamship out of the slip. The occasion for taking her out at all was over before she left it; but when the Cecil first took hold of her, and perhaps when the Ashwaubemie and Elma did, this fact was’not apparent. It may well have seemed wise to get her away as soon as possible, although it turned out in point of fact that she would have been better off, had she stayed where the fireboats could most easily have protected her. Most of the real elements of salvage service seem to be missing; but the chief officer in charge of the ship at the time the tug took hold of her was willing to have her moved.
There was no risk or peril to the tugs. Taking into account all the circumstances of this case as they have been narrated, I am not justified in allowing more than $1,000 on the whole. That will pay quite well for the less than hour and a half in which the tugs were engaged. I am not satisfied that the Curtis Bay was made fast early enough to be of any real use.
Of the $1,000, I shall give $400 to the Cecil, $400 to the Ashwaubemie, and $200 to the Elma, three-fourths to the owners and one-fourth to the captain and crew, in accordance with their wage bill.